DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1-3, 7-8 and 16-18 are the subject of this FINAL Office Action.  Claims 4-6, 9-15 and 19-20 are withdrawn.  

Election/Restrictions
Applicants previously elected Group I (claims 1-8) and species of laser beam splitting device of claim 3 and micro-bending device of claim 7 in the Reply filed 03/25/2022.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
(A) A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-2, 7-8 and 17-18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by YAO (US 6,487,336), as evidenced by ASAWA (US 4421979), YANG (US 4714314) and BILANIN (US 20040021255).
As to claims 1-2, YAO teaches a laser beam splitting device 120, configured to split an input laser beam 101 from a laser generator into a plurality of split laser beams, and comprising a plurality of split transmission channels 102 configured to transmit the plurality of split laser beams respectively (Figs. 1-2, 4-9); at least one micro-bending device 140, configured to micro-bend the split transmission channels to attenuate corresponding split laser beams transmitted thereby and thus obtain a plurality of output laser beams 103 (Figs. 1-2, 4-9); and a controller 1210, configured to control a micro-bending degree of each split transmission channel to desired energy values (Figs. 1-2, 4-9 and col. 5, ll. 1-3 & 26-28).  
As to claims 7-8, YAO teaches staggered “gears” or teeth 1110/1120, for micro-bending device/attenuator (Figs. 6-9, col. 6, ll. 33-39).
The following are “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“wherein the controller controls . . .”.
Regardless, as to claims 17-18, YAO teaches squeezing channels between teeth to change the micro-bending degree of the laser beam (Figs. 6-9).
As to “teeth” or “gear rack,” YAO states 
The variable optical attenuators shown in FIGS. 6 through 9 may be modified. For example, the rods 1110 and 1120 may be in other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved

(col. 6, ll. 33-37).  This is shown in Figs. 6-7, for example:

    PNG
    media_image1.png
    301
    334
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    402
    387
    media_image2.png
    Greyscale

This same “rod” configuration is described as “teeth” in ASAWA:
	When the transducer pins 40 and 42 move into engagement with the optical fiber 16, the pins function as teeth to induce a bend having a relatively short period, or microbend, into the fiber. . . .
	[ . . . ]
. . . As illustrated, the lower transducer block 230 carries a pair of transversely extending pins 240 positioned in a longitudinally staggered relation with similar pins 242 carried by the upper transducer block 232, whereby the pins 240 and 242 define teeth for microbending the fiber 216 when the transducer blocks are moved toward each other.
	[ . . . ]
	Various modifications and improvements to the invention described herein are believed to be apparent to one skilled in the art. For example, the bending teeth of the various microbend transducers shown and described can be formed by any convenient method or process. . . .

    PNG
    media_image3.png
    240
    450
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    345
    441
    media_image4.png
    Greyscale

(describing Figs. 6, 13-14).  Thus, a skilled artisan would have recognized that YAO “clearly and unequivocally disclose the claimed [gear rack/teeth micro-bender] or direct those skilled in the art to the [gear rack/teeth micro-bender] without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference.”  See In re Arkley, 455 F.2d 586, 587-588 (CCPA 1972).
	YANG also shows “teeth” 24 as an attenuator/micro-bending device (Fig. 3) that a skilled artisan would have recognized as familiar “other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved.”
	BILANIN also shows “teeth” 68/70/72 as an attenuator/micro-bending device (Fig. 7) that a skilled artisan would have recognized as familiar “other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved.”
	Response to Arguments
	The Office is not convinced of error by Applicants’ arguments in the Reply 08/15/2022 because the newly added language in claim 1 only recites intended uses of the “laser energy managing device,” not any particular additive manufacturing components, structures, etc.  Claim 1 now recites “[a] laser energy managing device for an additive manufacturing system, comprising: . . . a laser beam splitting device, configured to split an input laser beam from a laser generator of the additive manufacturing system into a plurality of split laser beams . . . .”  As explained in Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298,1305 (Fed. Cir. 1999):
If . . . the body of the claim fully and intrinsically sets forth the complete invention, including all of its limitations, and the preamble offers no distinct definition of any of the claimed invention's limitations, but rather merely states, for example, the purpose or intended use of the invention, then the preamble is of no significance to claim construction because it cannot be said to constitute or explain a claim limitation.

The body of the claim sets forth all of the structural limitations of the “laser energy managing device” itself; the preamble only states what the device is intended to be used for.  Although the body states “a laser beam splitting device, configured to split an input laser beam from a laser generator of the additive manufacturing system into a plurality of split laser beams,” yet the body does not recite any components of an “additive manufacturing system” integrated with the claimed “laser energy managing device.”  Thus, the preamble only recites an intended use of the “laser energy managing device” and fails to distinguish the claims over the prior art.
	To this end, the claims remain rejected for the same reasons as explained in the Non-Final Office Action.

Claim Rejection - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over YAO (US 6,487,336), in view of HUANG (EP3037246A2) and JP 2002244078 A (from IDS).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar “energy averaging devices” such as beam shapers or diffractors to the laser of YAO in order to similarly achieve equalized/uniform laser power/intensity with a reasonable expectation of success.  
	As to claim 1, YAO teaches the elements of these claims as explained above.
	YAO does not explicitly teach an energy averaging device configured to average an energy distribution of the input laser beam to obtain a flat-top laser beam, and the laser beam splitting device is configured to split the flat-top laser beam into the plurality of split laser beams, such as a beam shaper, a diffraction mixer, or a combination thereof.
	However, HUANG (EP3037246A2) and JP 2002244078 A demonstrate that beam shapers were regularly used in the art of lasers in order to achieve uniform laser power/intensity, just like in YAO.  YAO teaches that the laser configuration therein helps achieve laser beam of equal power (col. 2, ll. 45-48, for example).  Similarly, HUANG teaches “The beam shaper 440 can be realized by a cylindrical lens, a diffractive optical element, and a spatial light modulator” (para. 0043).  This allows “the energy beam may have a flat-top profile of transverse energy distribution” for “[t]he energy distribution is made uniform in the transverse energy distribution profile” (para. 0033).  JP 2002244078 A teaches the same (paras. 0010-11, 0030-31, 0033).  Thus, the cited prior art demonstrates that a skilled artisan would have been motivated to apply familiar “energy averaging devices” such as beam shapers or diffractors to the laser of YAO in order to similarly achieve equalized/uniform laser power/intensity with a reasonable expectation of success
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar “energy averaging devices” such as beam shapers or diffractors to the laser of YAO in order to similarly achieve equalized/uniform laser power/intensity with a reasonable expectation of success.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over YAO (US 6,487,336), in view of ASAWA (US 4421979), YANG (US 4714314) and BILANIN (US 20040021255).
This rejection is presented to the extent YAO (US 6,487,336), as evidenced by ASAWA (US 4421979), YANG (US 4714314) and BILANIN (US 20040021255) does not explicitly and “clearly and unequivocally disclose the claimed [gear/teeth rack micro-bender] or direct those skilled in the art to the [gear/teeth rack micro-bender] without any need for picking, choosing, and combining various disclosures not directly related to each other by the teachings of the cited reference.”  See In re Arkley, 455 F.2d 586, 587-588 (CCPA 1972).
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to apply familiar gear/teeth rack micro-bender as suggested in YAO with a reasonable expectation of success.  
	As to claims 1 and 7-8, YAO teaches the elements of these claims as explained above.
	YAO does not ipsis verbis state “teeth” or “gear rack” for the attenuator/micor-bender.
	However, YAO states 
The variable optical attenuators shown in FIGS. 6 through 9 may be modified. For example, the rods 1110 and 1120 may be in other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved

(col. 6, ll. 33-37).  This is shown in Figs. 6-7, for example:

    PNG
    media_image1.png
    301
    334
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    402
    387
    media_image2.png
    Greyscale

This same “rod” configuration is described as “teeth” in ASAWA:
	When the transducer pins 40 and 42 move into engagement with the optical fiber 16, the pins function as teeth to induce a bend having a relatively short period, or microbend, into the fiber. . . .
	[ . . . ]
. . . As illustrated, the lower transducer block 230 carries a pair of transversely extending pins 240 positioned in a longitudinally staggered relation with similar pins 242 carried by the upper transducer block 232, whereby the pins 240 and 242 define teeth for microbending the fiber 216 when the transducer blocks are moved toward each other.
	[ . . . ]
	Various modifications and improvements to the invention described herein are believed to be apparent to one skilled in the art. For example, the bending teeth of the various microbend transducers shown and described can be formed by any convenient method or process. . . .

    PNG
    media_image3.png
    240
    450
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    345
    441
    media_image4.png
    Greyscale

(describing Figs. 6, 13-14).  Thus, a skilled artisan would have recognized that YAO suggested other known rod configurations that yield teeth/gear racks.
	YANG also shows “teeth” 24 as an attenuator/micro-bending device (Fig. 3) that a skilled artisan would have recognized as familiar “other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved.”
	BILANIN also shows “teeth” 68/70/72 as an attenuator/micro-bending device (Fig. 7) that a skilled artisan would have recognized as familiar “other shapes different from the cylindrical shape as shown and may be even replaced by other objects as long as proper bending can be achieved.”
	In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar attenuator/micro-bending techniques as suggested by YAO to similarly attenuate/micro-bend the laser channels in YAO, which were regularly used with success.
	Response to Arguments
	The Office is not convinced of error by Applicants’ arguments in the Reply 08/15/2022 because the newly added language in claim 1 only recites intended uses of the “laser energy managing device,” not any particular additive manufacturing components, structures, etc.  Claim 1 now recites “[a] laser energy managing device for an additive manufacturing system, comprising: . . . a laser beam splitting device, configured to split an input laser beam from a laser generator of the additive manufacturing system into a plurality of split laser beams . . . .”  As explained in Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298,1305 (Fed. Cir. 1999):
If . . . the body of the claim fully and intrinsically sets forth the complete invention, including all of its limitations, and the preamble offers no distinct definition of any of the claimed invention's limitations, but rather merely states, for example, the purpose or intended use of the invention, then the preamble is of no significance to claim construction because it cannot be said to constitute or explain a claim limitation.

The body of the claim sets forth all of the structural limitations of the “laser energy managing device” itself; the preamble only states what the device is intended to be used for.  Although the body states “a laser beam splitting device, configured to split an input laser beam from a laser generator of the additive manufacturing system into a plurality of split laser beams,” yet the body does not recite any components of an “additive manufacturing system” integrated with the claimed “laser energy managing device.”  Thus, the preamble only recites an intended use of the “laser energy managing device” and fails to distinguish the claims over the prior art.
	To this end, the claims remain rejected for the same reasons as explained in the Non-Final Office Action.
	Further, even if YAO, HUANG and SASAKI teach downstream uses of the claimed device that are different from Applicants’ intended uses, yet, when considered in combination as a whole, they still teach or suggest the same “laser energy managing device.”  Applicants seem to argue that the purposes of YAO, HUANG and SASAKI are different from the intended uses of the claimed “laser energy managing device”: “Rather, YAO teaches . . . to produce an adjusted output multiplexed signal 106”; “Rather, HUANG teaches . . . generating a first output beam 415 and a second output beam 416 and combine them into a composite beam”; and “Rather, SASAKI teaches . . . the laser beam L once divided is returned to a single laser beam L . . .” (pg. 10; emphases original).  These intended uses of the device of the prior art are immaterial to the device itself as claimed.  Claim 1 only requires beam splitting device intended to split beams into transmission channels; “micro-bending device” configured to micro-bend the plurality of split transmission channels; and controller configured to control a micro-bending degree of each split transmission channel.  The prior art teaches as much as explained in the Non-Final Office Action.  In addition, “[i]t is well-established that a determination of obviousness based on teachings from multiple references does not require an actual, physical substitution of elements. . . . Rather, the test for obviousness is what the combined teachings of the references would have suggested to those having ordinary skill in the art.” In re Mouttet, 686 F.3d 1322, 1332-33 (Fed. Cir. 2012).  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference . . . . Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.”  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  Here, the Office provided arguments based on evidence that it would have been obvious to combine various familiar features of laser devices to achieve known results with a reasonable expectation of success.  Any argument that these references cannot be combined must explain why the references, in light of the claimed invention, cannot be combined.
	In addition, YAO actually teaches that light (e.g. laser) attenuators (AKA claimed “micro-bending device”) 140 are well-known devices to equalize power of light signals (col. 2, for example).  ASAWA demonstrates that a skilled artisan would have recognized “teeth”-based attenuators (AKA claimed “micro-bending device”) were regularly used for laser lights.  BILANIN even provides motivation to apply fiber optic-based (just like in YAO and ASAWA) micro-bending laser curing to other known laser curing techniques (e.g. 3D printing)  to allow “more lossy fiber optics” (Abstract).  This allows
[d]istribution of the light through out the composite material results in dramatic power and time reductions over traditional light curing methods. Unlike thermal curing of composite materials, there is no need for an auto-clave and hence no limit on the size of the part that may be created. Additional benefits include the possibility of curing at operational temperature and so avoiding thermal stresses

(Abstract).  Finally, this optical curing apparatus 10 is applied to cure materials 14 ash shown in Figure 1:

    PNG
    media_image5.png
    245
    445
    media_image5.png
    Greyscale

In fact, all of the claimed elements of the “laser energy managing device” shown in generic Figures 1-6 (and generically explained in the 10-page specification) are routine, well-known structures taught in the cited prior art.  Thus, the combination of references demonstrates that the claimed “laser beam splitting device” with transmission channels, “micro-bending device,” and “controller[] configured to control a micro-bending degree of each split transmission channel” were familiar elements used in the art for laser light transmission, including for curing objects just like in 3D printing.
	In sum, the rejections are maintained because the amendments to claim 1 fail to distinguish over the prior art, and the Office provided reasons based on evidence that the combination of the claimed familiar laser components of the prior art would yield familiar results.  See KSR Int'l v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”); see also id. at 417 (“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. A court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.”)
	The 10-page specification lacks detail as to the claimed “laser beam splitting device” with transmission channels, “micro-bending device,” and “controller[] configured to control a micro-bending degree of each split transmission channel.”  Thus, the Office cannot identify allowable subject matter.
	To the extent Applicants continue to argue that the prior art does not teach or suggest the claimed “laser energy managing device” used with additive manufacturing, Applicants are encouraged to at least amend the claims commensurate with this argument.  For example, amend claim 1 to recite an AM device comprising a “laser energy managing device” and a component or combination of components particular to AM devices.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743